Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed that portion of Supreme Court’s September 22, 1993 order denying appellant’s motion for leave to serve a second amended complaint *830and dismissed plaintiffs appeal from so much of Supreme Court’s September 22, 1993 order as denied reargument, dismissed upon the ground that that part of the Appellate Division order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.